


Exhibit 10.37

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 17, 2015 (the
“Effective Date”), between AMICUS THERAPEUTICS, INC., a Delaware corporation
having an office at 1 Cedar Brook Drive, Cranbury, New Jersey 08512 (the
“Company”), and HUNG DO, an individual residing at 819 Yearling Drive, New Hope,
PA 18938 (“Employee”).

 

PREAMBLE

 

WHEREAS, the Company wishes to employ Employee as Chief Science Officer of the
Company, and Employee wishes to serve as the Chief Science Officer;

 

WHEREAS, the parties to the Agreement wish to revise Employee’s terms of
employment that had been previously set forth in the Severance Agreement by and
between the Company and the Employee as of November 22, 2013 (the “Severance
Letter”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency and receipt whereof
is hereby acknowledged, the parties agree as follows:

 

Section 1.                                           Definitions.  Unless
otherwise defined herein, the following terms shall have the following
respective meanings:

 

“Cause” means for any of the following reasons: (i) willful or deliberate
misconduct by Employee that materially damages the Company;
(ii) misappropriation of Company assets; (iii) Employee’s conviction of or a
plea of guilty or “no contest” to, a felony; or (iv) any willful disobedience of
the lawful and unambiguous instructions of the Chief Executive Officer of the
Company (the “CEO”); provided that the CEO has given Employee written notice of
such disobedience or neglect and Employee has failed to cure such disobedience
or neglect within a period reasonable under the circumstances. For avoidance of
doubt, a termination of Employee’s employment hereunder due to Employee’s
Disability (as defined below) will not constitute a termination without Cause.

 

“Change in Control Event” means any of the following: (i) any person or entity
(except for a current stockholder who was a stockholder) becomes the beneficial
owner of greater than 50% of the then outstanding voting power of the Company;
(ii) a merger or consolidation with another entity where the voting securities
of the Company outstanding immediately before the transaction constitute less
than a majority of the voting power of the voting securities of the Company or
the surviving entity outstanding immediately after the transaction; or (iii) the
sale or disposition of all or substantially all of the Company’s assets. 
Notwithstanding the foregoing, no event shall be deemed to be a Change in
Control Event unless such event would also be a Change in Control under
Section 409A and the rules and regulations promulgated thereunder (collectively,
“Section 409”) of the Internal Revenue Code of 1986, as amended (the “Code”) or
would otherwise be a permitted distribution event under Section 409A.

 

--------------------------------------------------------------------------------


 

“Good Reason” means: (i) a material diminution in Employee’s authority, duties,
or responsibilities; or (ii) a material change in the geographic location at
which Employee must perform services, in each case without Employee’s consent.
Employee must provide the Company with notice of the Good Reason condition
within ninety (90) days of its initial existence, the Company shall have a
period of thirty (30) days within which it may remedy the condition and such
event would not be considered Good Reason, and any Good Reason termination (for
an event that is uncured) must occur within two (2) years of the initial
existence of the Good Reason condition.

 

Section 2.                                           Employment.

 

Subject to the terms and conditions of this Agreement, Employee will be employed
by the Company as its Chief Science Officer. Employee accepts such employment,
and agrees to discharge all of the duties normally associated with said
position, to faithfully and to the best of his abilities perform such other
services consistent with his position as a senior executive officer as may from
time to time be assigned to him by the CEO or the Board of Directors of the
Company (the “Board”) and to devote all of his business time, skill and
attention to such services.

 

Section 3.                                           Compensation and Benefits.

 

3.1.                            Base Salary.  During the Employment Term (as
defined in Section 4), the Company shall pay Employee a salary at the annual
rate of $360,000 or such greater amount as the Board or a committee thereof may
from time to time establish pursuant to the terms hereof (the “Base Salary”).
Such Base Salary shall be reviewed annually and may be increased, but not
decreased, by the Board or a committee thereof in its sole discretion. The Base
Salary shall be payable in accordance with the Company’s customary payroll
practices for its senior management personnel.

 

3.2.                            Bonus.  During the Employment Term, Employee
shall be eligible to participate in the Company’s bonus programs in effect with
respect to senior management personnel. Employee shall be eligible to receive an
annual target bonus of up to 40% of the Base Salary in cash (the “Bonus”). Any
Bonus payment to which Employee becomes entitled hereunder shall be paid to
Employee in a lump sum on or before the 15th day of the third month following
the end of the calendar year in which the Bonus was earned.

 

3.3.                            Benefits.

 

(a)                                 Benefit Plans.  During the Employment Term,
Employee may participate, on the same basis and subject to the same
qualifications as other senior management personnel of the Company, in any
benefit plans (including health and medical insurance of Employee, Employee’s
spouse and Employee’s dependents) and policies in effect with respect to senior
management personnel of the Company, including any equity plan.

 

(b)                                 Reimbursement of Expenses.  During the
Employment Term, the Company shall pay or promptly reimburse Employee, upon
submission of proper invoices in accordance with the Company’s normal
procedures, for all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Employee in the performance of his duties

 

2

--------------------------------------------------------------------------------


 

hereunder. Any taxable reimbursement of business or other expenses as specified
under this Amended Agreement shall be subject to the following conditions: 
(i) the expenses eligible for reimbursement in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
calendar year after the year in which such expense was incurred; and (iii) the
right to reimbursement shall not be subject to liquidation or exchange for
another benefit.

 

(c)                                  Vacation.  During the Employment Term,
Employee shall be entitled to vacation in accordance with the policies of the
Company applicable to senior management personnel from time to time.

 

(d)                                 Withholding.  The Company shall be entitled
to withhold from amounts payable or benefits accorded to Employee under this
Agreement all federal, state and local income, employment and other taxes, as
and in such amounts as may be required by applicable law.

 

Section 4.                                           Employment Term.  The term
of this Agreement (the “Employment Term”) shall begin on the Effective Date and
shall continue until Employee’s employment hereunder is terminated in accordance
with Section 5.

 

Section 5.                                           Termination; Severance
Benefits.

 

5.1.                            Generally.  Either the Board or Employee may
terminate Employee’s employment hereunder, for any reason upon sixty (60) days
prior written notice to the other party. Upon termination of Employee’s
employment hereunder for any reason, Employee shall be deemed simultaneously to
have resigned as a member of the Board, if applicable, and from any other
position or office he may at the time hold with the Company or any of its
affiliates. In addition, upon termination of Employee’s employment hereunder for
any reason, the Company shall: (i) reimburse Employee for any expenses properly
incurred under Section 3.3(b) which have not previously been reimbursed as of
the effective date of the termination; (ii) pay Employee for any accrued, but
unused, vacation time as of the effective date of the termination; and (iii) pay
Employee for any accrued and unpaid Base Salary through and including the
effective date of termination (collectively, the “Accrued Compensation”). The
Accrued Compensation will be paid in a lump sum on the first regularly scheduled
payroll date following the effective date of the termination of Employee’s
employment with the Company.

 

5.2.                            Voluntary Termination by Employee Other than due
to Good Reason in Connection with a Change in Control Event.  If Employee
voluntarily resigns from his employment, other than for Good Reason within 12
months after a Change in Control Event, Employee shall: (i) receive no further
Base Salary or Bonus hereunder, other than the Accrued Compensation; and
(ii) cease to be covered under or be permitted to participate in or receive any
of the benefits described in Section 3.3.

 

5.3.                            Termination by the Company.

 

(a)                                 Without Cause. If the Company terminates
Employee’s employment hereunder without Cause (other than within 12 months after
a Change in Control Event), then subject to Sections 5.6 and 5.7(b), Employee
will be entitled to receive an amount

 

3

--------------------------------------------------------------------------------


 

equal to one times Employee’s then current Base Salary, payable over 6 months,
commencing upon the effective date of the termination of Employee’s employment
with the Company, in accordance with the Company’s customary payroll practices
then in effect for its senior management personnel (the “Severance Payment”),
plus a payment of a bonus equal to the target Bonus for the year in which such
termination occurs pro-rated for the number of days actually worked in the year
of termination, payable within 2½ months following such termination. In
addition, the vesting of stock options held by Employee immediately prior to
such termination (“Options”) shall accelerate such that the portion of those
options that was otherwise scheduled to vest during the 12 month period
immediately following such termination (had Employee remained employed with the
Company for that period) will become vested as of the date of such termination.
Further, if Employee elects COBRA continuation of his insured group health
benefits, the Company will contribute an amount toward the monthly cost of such
coverage equal to the Company’s share of the monthly premiums (at the time of
termination) for active employees for a period of 12 months (or, if less, for
the duration of such COBRA continuation).

 

(b)                                 For Cause.  If the Company terminates
Employee’s employment hereunder for Cause, Employee shall: (i) receive no
further Base Salary or Bonus hereunder, other than Accrued Compensation; and
(ii) cease to be covered under or be permitted to participate in or receive any
of the benefits described in Section 3.3.

 

5.4.                            Termination in Connection with a Change in
Control Event.  If: (i) a condition occurs which constitutes Good Reason and
after Employee has complied with the applicable notice period and the Company
has failed to remedy such condition, Employee actually resigns (all as described
in detail in the definition of “Good Reason” in Section 1); or (ii) the Company
terminates Employee’s employment hereunder without Cause, in either case
within 12 months after the occurrence of a Change in Control Event, then in lieu
of any other payments, rights or benefits under Section 5.3(a),  Employee will
be entitled to receive an amount equal to one and one-half (1.5) times
Employee’s then current Base Salary, payable over 12 months, commencing upon the
effective date of the termination of Employee’s employment with the Company, in
accordance with the Company’s customary payroll practices for its senior
management personnel (the “Change in Control Severance Payment”), plus an amount
equal to one (1) times the target Bonus for the year in which such resignation
or termination occurs (such amount being payable in a lump sum on such effective
date of termination), payable within 2 ½ months following such termination or
resignation. In addition, the Options and any restricted stock grants held by
Employee immediately prior to his termination shall vest in full. Further, if
Employee elects COBRA continuation of his insured group health benefits, the
Company will waive the applicable premiums otherwise payable for such COBRA
continuation for a period of 18 months (or, if less, for the duration of such
COBRA continuation).  All payments made under this section shall be subject to
Sections 5.6 and 5.7(b).

 

5.5.                            Termination upon Death or Disability. 
Employee’s employment hereunder shall terminate upon death of Employee. The
Company may terminate Employee’s employment hereunder in the event Employee is
disabled and such disability continues for more than 180 days. “Disability”
shall be defined as the inability of Employee to render the services required of
him, with or without a reasonable accommodation, under this Amended Agreement as
a result of physical or mental incapacity. In the event of death or termination
by the Company due to disability of Employee, if Employee elects COBRA
continuation of his insured group

 

4

--------------------------------------------------------------------------------


 

health benefits, the Company will contribute an amount toward the monthly cost
of such coverage equal to the Company’s share of the monthly premiums (at the
time of termination) for active employees for a period of 12 months (or, if
less, for the duration of such COBRA continuation).

 

5.6.                            Release Required.  As a condition precedent to
the receipt of any right, payment or benefit under Sections 5.3(a) or 5.4,
Employee must execute and deliver to the Company a release, the form and
substance of which are acceptable to the Company, and such release must become
irrevocable, within 60 days following the effective date of termination of
Employee’s employment. Any such right, payment or benefit that would otherwise
be paid before such release becomes irrevocable will instead be delayed and paid
to Employee in a lump sum within 15 days after such release becomes irrevocable
(and the remaining payments will be made as otherwise scheduled in the ordinary
course). Notwithstanding the foregoing, if the 60 day period immediately
following the effective date of termination of Employee’s employment overlaps
two calendar years, then any such right, payment or benefit that would otherwise
be paid before the later of (i) the date such release becomes irrevocable, or
(ii) the last day of the year in which such termination occurs (such later date,
the “Applicable Date”) will instead be delayed and paid to Employee in a lump
sum on the first regularly scheduled payroll date following the Applicable Date
(and the remaining payments will be made as otherwise scheduled in the ordinary
course). If the release has not become irrevocable within 60 days following the
effective date of the termination of Employee’s employment, Employee will
forfeit any right, payment or benefit otherwise due under Section 5.3(a) or 5.4,
as applicable.

 

5.7.                            Section 409A.

 

(a)                                 Purpose.  This section is intended to help
ensure that compensation paid or delivered to Employee pursuant to this
Agreement either is paid in compliance with, or is exempt from, Section 409A.
However, the Company does not warrant to Employee that all compensation paid or
delivered to him for his services will be exempt from, or paid in compliance
with, Section 409A.

 

(b)                                 Amounts Payable On Account of Termination. 
For the purposes of determining when amounts otherwise payable on account of
Employee’s termination of employment under this Amended Agreement will be paid,
which amounts become due because of his termination of employment, “termination
of employment” or words of similar import, as used in this Amended Agreement,
shall be construed as the date that Employee first incurs a “separation from
service” for purposes of Section 409A on or following termination of employment.
Furthermore, if Employee is a “specified employee” of a public company as
determined pursuant to Section 409A as of his termination of employment, any
amounts payable on account of his termination of employment which constitute
deferred compensation within the meaning of Section 409A and which are otherwise
payable during the first six months following Employee’s termination (or prior
to his death after termination) shall be paid to Employee in a cash lump-sum on
the earlier of: (i) the date of his death; or (ii) the first business day of the
seventh calendar month immediately following the month in which his termination
occurs.

 

(c)                                  Series of Payments.  Any right to a series
of installment payments shall be treated as a right to a series of separate
payments.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Interpretative Rules.  In applying
Section 409A to amounts paid pursuant to this Agreement, any right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

5.8.                            Participation in Other Severance Plans. 
Employee agrees and acknowledges that he shall not be eligible to participate in
or have any right to benefits pursuant to the Company’s Change in Control
Severance Plan or any successor plan thereto.

 

Section 6.                                           Federal Excise Tax.

 

6.1.                            General Rule.  Employee’s payments and benefits
under this Agreement and all other arrangements or programs related thereto
shall not, in the aggregate, exceed the maximum amount that may be paid to
Employee without triggering golden parachute penalties under Section 280G of the
Code, and the provisions related thereto with respect to such payments. If
Employee’s benefits must be cut back to avoid triggering such penalties, such
reduction shall be made in the following order: (i) first, any future cash
payments (if any) shall be reduced (if necessary, to zero); (ii) second, any
current cash payments shall be reduced (if necessary, to zero); (iii) third, all
non-cash payments (other than equity or equity derivative related payments)
shall be reduced (if necessary, to zero); and (iv) fourth, all equity or equity
derivative payments shall be reduced.  If an amount in excess of the limit set
forth in this Section is paid to Employee, Employee must repay the excess amount
to the Company upon demand, with interest at the rate provided in
Section 1274(b)(2)(B) of the Code.  Employee and the Company agree to cooperate
with each other reasonably in connection with any administrative or judicial
proceedings concerning the existence or amount of golden parachute penalties on
payments or benefits Employee receives.

 

6.2.                            Exception.  Section 6.1 shall apply only if it
increases the net amount Employee would realize from payments and benefits
subject to Section 6.1, after payment of income and excise taxes by Employee on
such payments and benefits.

 

6.3.                            Determinations.  The determination of whether
the golden parachute penalties under Section 280G of the Code and the provisions
related thereto shall be made by counsel chosen by Employee and reasonably
acceptable to the Company. All other determinations needed to apply this
Section 6 shall be made in good faith by the Company’s independent auditors.

 

Section 7.                                           General.

 

7.1.                            Confidentiality and Non-Competition Agreement. 
Employee and the Company hereby ratify and re-affirm that certain
Confidentiality and Non-Competition Agreement dated November 22, 2013 (the
“Confidentiality Agreement”).

 

7.2.                            No Conflict.  Employee represents and warrants
that he has not entered, nor will he enter, into any other agreements that
restrict his ability to fulfill his obligations under this Agreement and the
Confidentiality Agreement.

 

6

--------------------------------------------------------------------------------


 

7.3.                            Governing Law.  This Agreement shall be
construed, interpreted and governed by the laws of the State of New Jersey,
without regard to the conflicts of law rules thereof.

 

7.4.                            Binding Effect.  This Agreement shall extend to
and be binding upon Employee, his legal representatives, heirs and distributees
and upon the Company, its successors and assigns regardless of any change in the
business structure of the Company.

 

7.5.                            Assignment.  Neither this Agreement nor any of
the rights or obligations hereunder shall be assigned or delegated by any party
without the prior written consent of the other party.

 

7.6.                            Entire Agreement.  This Agreement contains the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto,
including without limitation the Severance Agreement. No waiver, modification or
change of any provision of this Agreement shall be valid unless in writing and
signed by both parties.

 

7.7.                            Waiver.  The waiver of any breach of any duty,
term or condition of this Agreement shall not be deemed to constitute a waiver
of any preceding or succeeding breach of the same or any other duty, term or
condition of this Agreement.

 

7.8.                            Severability.  If any provision of this
Agreement shall be unenforceable in any jurisdiction in accordance with its
terms, the provision shall be enforceable to the fullest extent permitted in
that jurisdiction and shall continue to be enforceable in accordance with its
terms in any other jurisdiction and the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.

 

7.9.                            Conflicting Agreements.  In the event of a
conflict between this Agreement and any other agreement between Employee and the
Company, the terms and provisions of this Agreement shall control.

 

7.10.                     Resolution of Disputes.  Any claim or controversy
arising out of, or relating to, this Agreement, other than with respect to the
Confidentiality Agreement, between Employee and the Company (or any officer,
director, employee or agent of the Company), or the breach thereof, shall be
settled by arbitration administrated by the American Arbitration Association
under its National Rules for the Resolution of Employment Disputes. Such
arbitration shall be held in New Jersey (or in such other location as the
Company may at the time be headquartered).  The arbitration shall be conducted
before a three-member panel. Within fifteen (15) days after the commencement of
arbitration, each party shall select one person to act as arbitrator and the two
selected shall select a third arbitrator within ten (10) days of their
appointment.

 

If the arbitrators selected by the parties are unable or fail to agree upon the
third arbitrator, the third arbitrator shall be selected by the American
Arbitration Association and shall be a member of the bar of the State of New
Jersey actively engaged in the practice of employment law for at least ten
years.  The arbitration panel shall apply the substantive laws of

 

7

--------------------------------------------------------------------------------


 

the State of New Jersey in connection with the arbitration and the New Jersey
Rules of Evidence shall apply to all aspects of the arbitration. The award shall
be made within thirty days of the closing of the hearing. Judgment upon the
award rendered by the arbitrators(s) may be entered by any Court having
jurisdiction thereof.

 

7.11.                     Notices.  All notices pursuant to this Agreement shall
be in writing and shall be sent by prepaid certified mail, return receipt
requested or by recognized air courier service addressed as follows:

 

(i)                                     If to the Company to:

 

Amicus Therapeutics, Inc.
1 Cedar Brook Drive
Cranbury, New Jersey 08512

 

(ii)                                  If to Employee to:

 

Hung Do
at the address in his personnel file

 

or to such other addresses as may hereinafter be specified by notice in writing
by either of the parties, and shall be deemed given three (3) business days
after the date so mailed or sent.

 

7.12.                     Compliance . If reasonably requested in writing,
Employee agrees within fifteen business days to provide the Company with an
executed IRS Form 4669 (Statement of Payments Received) with respect to any
taxable amount paid to Employee by the Company.

 

7.13.                     Counterparts . This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same agreement.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

/s/ Hung Do

 

HUNG DO

 

 

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ John F. Crowley

 

Name:

John F. Crowley

 

Title:

Chairman and Chief Executive Officer

 

9

--------------------------------------------------------------------------------
